 1   Joshua Tropper
     jtropper@bakerdonelson.com
 2   California Bar No. 112240
     Baker, Donelson, Bearman,
 3   Caldwell & Berkowitz, PC
     Monarch Plaza, Suite 1600
 4   3414 Peachtree Road, N.E.
     Atlanta, GA 30356
 5   Telephone 404-223-2210
     Facsimile 404-238-9610
 6
     Attorneys for Counterclaim Defendant
 7   DeFoor Brothers LLC
 8   Marc N. Bernstein (SBN 145837)
     mbernstein@blgrp.com
 9   Richard A. DeLiberty (SBN 203754)
     rdeliberty@blgrp.com
10   THE BUSINESS LITIGATION GROUP, P.C.
     150 Spear Street, Suite 800
11   San Francisco, CA 94105
     Telephone: 415.765.6633
12   Facsimile: 415.283.4804
13   Attorneys for Defendant and Counterclaimant
     Ken Gangbar Studio Inc.
14

15
                                     UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17

18
     KEVIN BARRY FINE ART ASSOCIATES.,              Case No. 4:18-CV-03358-HSG
19   California corporation
                                                    THIRD STIPULATION EXTENDING TIME
20                      Plaintiff,                  FOR COUNTERCLAIM DEFENDANT
                                                    DEFOOR BROTHERS, LLC TO ANSWER
21            v.                                    OR OTHERWISE RESPOND TO FIRST
                                                    AMENDED COUNTERCLAIMS OF KEN
22                                                  GANGBAR STUDIO INC.; ORDER
     KEN GANGBAR STUDIO INC. a Canadian
     CORPORATION,                                   Current Response Date:       March 13, 2020
23
                                                    New Response Date:           March 20, 2020
24                      Defendants.

25
     KEN GANGBAR STUDIO INC. a
26   Canadian Corporation,
27
                                              -1-              CASE NO. 4:18-CV-03358-HSG
28     THIRD STIPULATION EXTENDING TIME FOR COUNTERCLAIM DEFENDANT DEFOOR BROTHERS, LLC TO
       ANSWER OR OTHERWISE RESPOND TO FIRST AMENDED COUNTERCLAIMS OF KEN GANGBAR STUDIO
       INC.

     4844-7725-9191v1
 1                      Counterclaimant,
 2            v.
 3   KEVIN BARRY FINE ART ASSOCIATES,
     et al.
 4

 5            Counterclaim Defendants.

 6
              Pursuant to Civil Local Rule 6-1, Defendant and Counterclaimant Ken Gangbar Studio
 7
     Inc. (“KGSI”) and Counterclaim Defendant DeFoor Brothers, LLC (“DeFoor Brothers”) hereby
 8
     STIPULATE AND AGREE as follows:
 9
              WHEREAS, Plaintiff Kevin Barry Fine Art Associates (“KBFAA”) filed its complaint in
10
     this action against KGSI on or about June 6, 2018.
11
              WHEREAS, KGSI filed an Answer and Counterclaims against KBFAA and other
12
     individuals on August 7, 2019. (Dkt. 18.) KGSI subsequently filed its First Amended
13
     Counterclaims on January 24, 2020, naming, among others, DeFoor Brothers as a Counterclaim
14
     Defendant. (Dkt. 130).
15
              WHEREAS, DeFoor Brothers was served with the Summons and First Amended
16
     Counterclaims on or about January 30, 2020. A Second Stipulation Extending Time for
17
     Counterclaim Defendant DeFoor Brothers, LLC to Answer or Otherwise Respond to First
18
     Amended Counterclaims of Ken Gangbar Studio Inc. was entered on March 6, 2020 making the
19
     current deadline to respond to KGSI’s First Amended Counterclaims March 13, 2020.
20
              WHEREAS, the Parties are actively negotiating an amicable resolution and are finalizing
21
     a settlement agreement which is expected to be completed on or before March 17, 2020.
22
     Therefore, the Parties have agreed that DeFoor Brothers shall be granted a third extension of
23
     time to answer or otherwise respond to KGSI’s First Amended Counterclaims until March 20,
24
     2020. This extension will not alter the date of any event or any deadline fixed by Court Order.
25
              WHEREAS, the parties agree and stipulate that the filing of this stipulation does not
26
     waive or otherwise prejudice any rights DeFoor Brothers may have to assert lack of personal
27
                                               -2-                   CASE NO. 4:18-CV-03358-HSG
28     THIRD STIPULATION EXTENDING TIME FOR COUNTERCLAIM DEFENDANT DEFOOR BROTHERS, LLC TO
       ANSWER OR OTHERWISE RESPOND TO FIRST AMENDED COUNTERCLAIMS OF KEN GANGBAR STUDIO
       INC.

     4844-7725-9191v1
 1   jurisdiction or any other defense in this action.
 2            NOW THEREFORE, the parties hereby STIPULATE and AGREE that DeFoor Brothers
 3   shall have until Friday, March 20, 2020 to answer or otherwise respond to KGSI’s First
 4   Amended Counterclaims.
 5

 6   DATED: March 13, 2020                          BAKER, DONELSON BEARMAN, CALDWELL
                                                    & BERKOWITZ, PC
 7

 8

 9                                                  By: /s/Joshua Tropper
                                                         Joshua Tropper
10

11                                                       Attorneys for Counterclaim Defendant DeFoor
                                                         Brothers LLC
12

13
     DATED: March 13, 2020                            THE BUSINESS LITIGATION GROUP, P.C.
14

15

16                                                  By: /s/Marc N. Bernstein
                                                         Marc N. Bernstein
17

18                                                       Attorneys for Defendant and Counterclaimant
                                                         Ken Gangbar Studio Inc.
19

20

21
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23
     DATED: 3/16/2020
24                                                  ___________________________________________
                                                    JUDGE HAYWOOD S. GILLIAM, JR. OF THE
25                                                  UNITED STATES DISTRICT COURT, NORTHERN
                                                    DISTRICT OF CALIFORNIA
26

27
                                                -3-                 CASE NO. 4:18-CV-03358-HSG
28     THIRD STIPULATION EXTENDING TIME FOR COUNTERCLAIM DEFENDANT DEFOOR BROTHERS, LLC TO
       ANSWER OR OTHERWISE RESPOND TO FIRST AMENDED COUNTERCLAIMS OF KEN GANGBAR STUDIO
       INC.

     4844-7725-9191v1
